Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-700
                      Lower Tribunal No. 15-100-A-K
                          ________________


                          Rigoberto Morales,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Katryna Santa Cruz, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See LeDuc v. State, 415 So. 2d 721, 722 (Fla. 1982) (finding

that where a motion to withdraw a plea occurs after sentencing, the

defendant has the burden of proving that a “manifest injustice has occurred”);

Ingraham v. State, 248 So. 3d 153, 154–55 (Fla. 4th DCA 2018) (“[T]he

motion to withdraw plea must be more than a mere recitation of general

allegations.”); Powell v. State, 929 So. 2d 54, 55 (Fla. 5th DCA 2006)

(“[C]onclusory allegations are insufficient. Rather, a defendant must offer

some proof that his plea was not voluntarily entered.”); Saintiler v. State, 109

So. 3d 303, 305 (Fla. 4th DCA 2013) (affirming a trial court’s summary denial

of a defendant’s motion to withdraw a plea as the motion was “facially

insufficient because the [defendant] did not set forth any factual basis to

support his conclusory allegations”).




                                        2